Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 1 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 2 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 3 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 4 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 5 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 6 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 7 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 8 of 23
Case 19-13793-ABA   Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 9 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 10 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 11 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 12 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 13 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 14 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 15 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 16 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 17 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 18 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 19 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 20 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 21 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 22 of 23
Case 19-13793-ABA    Doc 9-2 Filed 04/24/19 Entered 04/24/19 18:25:49   Desc
                    Exhibit Loan Documents Page 23 of 23
